Title: To George Washington from Major General Nathanael Greene, 9 July 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir
						Camp Precaness 9th July 1780.
					
					Inclos’d I send your Excellency a copy of a letter from Mr Thompson, Waggon Master General, respecting Waggoners. His plan and reasons you will judge of, and give your directions accordingly. This, or some similar mode, is indispensibly necessary to promote the service; and however inconvenient it may be to the line of the army, Congress have put things upon such a footing, that there is no alternative: In the first place, we cannot engage Waggoners without money or credit; and in the second place, we have no order to attempt it.
					If your Excellency approves of Mr Thompson’s plan, I beg a general order may be given to the Adjutant Genl to detach, from time to time, for this service, as calls may arise, and applications are made by the Waggon Master Genl, and approved of by the Quarter Master General. I am, with great respect, Your Excellency’s Most Hume Servt
					
						Nath. Greene Q.M.G.
					
				 